DETAILED ACTION
This Office Action is in response to RCE filed on 3/13/2022 and Amendment filed on 2/13/2022.
Claims 1-20 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/13/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed ", with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crockford US6630892B1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8, 10-11, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US PG Pub US20180349713A1) in view of Crockford (US6630892B1).

	Regarding claim 1, Jiang teaches a method, comprising: 
	detecting, by a transport, that more than one other transport ahead are maneuvering toward one or more of a pre-violation and a violation (Jiang: Para 30 “the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line. In addition, the obstruction detection 307 may also rely on other observations in conjunction with the traffic flow detection 306. For example, the system may perceive various objects that provide an indication of a potential obstruction such as barriers (e.g. pylons), signs, flashing lights (e.g. from first responders), etc. that may be used as part of the obstruction detection analysis”; i.e. crossing over a median line encompasses an violation); 
	continuing maneuvering, by the more than one other transports ahead(Jiang: Para 30 “the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line. In the system may determine a traffic flow pattern of one or more other vehicles. The traffic flow pattern of one or more other vehicles may be based on analyzing the speed and direction of the other vehicles as further described herein. Based on the determined traffic pattern, the planning module 304 may perform trajectory generation 309. The trajectory generation 309 may provide a route for the vehicle to follow for circumventing the driving obstruction as further described herein”); and 
in response to the continuing maneuvering by the more than one other transports (Jiang: Para 30 “the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line”; Para 40 “As shown in diagram 400, in response to a driving obstruction 401, one or more other vehicles 101B may create a traffic flow pattern 403 to circumvent the obstruction. As described above, the vehicle 101 may detect the obstruction 401 itself and/or may determine the presence of the obstruction 401 based on the detected traffic pattern 403. As shown in diagram 410, the traffic flow pattern 403 may be analyzed by determining information of the other vehicles 101B. For example, a speed and direction of the other vehicles 101B may be determined. Accordingly, this information may be represented in a format suitable for analysis”): 	maneuvering, by the transport, toward one or more of the pre-violation and the violation (Jiang: Para 42 “FIG. 5 is a diagram illustrating an example of generating a trajectory based on a traffic flow pattern of FIG. 4. As shown in diagram 500, the system may determine a utilizing additional rules (e.g. obstruction circumvention rules 321) in order to allow the vehicle 101 to partially cross the two-way traffic dividing line as part of the maneuver, which may not otherwise be allowed (at least in autonomous mode) using the typical or convention rules 320. Thus, in some embodiments, the system may override particular rules in order to circumvent the driving obstruction 401”), wherein the transport communicates with the one other transports (Jiang: Para 22 “wireless communication system 112 is to allow communication between autonomous vehicle 101 and external systems, such as devices, sensors, other vehicles, etc. For example, wireless communication system 112 can wirelessly communicate with one or more devices directly or via a communication network, such as servers 103-104 over network 102”) and proceeds toward the one or more of the pre-violation and the violation in response to the one other transports proceeding toward the one or more of the pre-violation and the violation(Jiang: Para 14 “The system includes a framework for providing a decision process that may learn from surrounding vehicles and traffic flow to determine a suitable responsive action. The system may observe other vehicles in response to the obstruction and determine a trajectory for the vehicle to follow as a reactionary maneuver. In order to respond to an obstruction, the system may rely on a specialized detection and decision components that may provide a set of instructions or rules in order to maneuver around the obstruction”; Para 15 “Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102. Network 102 may be any type of networks such as a local area network (LAN), a wide area network (WAN) such as the Internet, a cellular network, a satellite network, or a combination thereof, wired or wireless. Server(s) 103-104 may be any kind of servers or a cluster of servers, such as Web or cloud servers, application servers, backend servers, or a combination thereof”) without an identification of a change in traffic conditions(Jiang: Fig. 4 & 5; Para 29 “The perception module 302 may perform traffic flow detection 306 and obstruction detection 307. Traffic flow detection 306 may include observing various objects to determine various traffic flows. As described above, the perception module 302 may analyze one or more vehicles and determine various characteristics such as speed and direction”; Para 30 “Obstruction detection 307 may include an analysis of the speed and direction of one or more vehicles to determine the existence of a driving obstruction. For example, the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line. In addition, the obstruction detection 307 may also rely on other observations in conjunction with the traffic flow detection 306. For example, the system may perceive various objects that provide an indication of a potential obstruction such as barriers (e.g. pylons), signs, flashing lights (e.g. from first responders), etc. that may be used as part of the obstruction detection analysis”; Para 48 “the system may determine a second route plan based on the detected traffic flow pattern (e.g. traffic flow pattern 403). Determining the second route plan may include determining a trajectory (e.g. trajectory 502) for the vehicle to follow as a maneuver in response to the driving obstruction. For example, the determined trajectory may be based on the speed and direction of the other vehicles”).
wherein the transport notifies its occupants of a speed, direction, and distance of the one other transports and notifies the one other transports and its occupants that are in a collision path with the transport.
However, in the same field of endeavor, Crockford teaches wherein the transport notifies its occupants of a speed, direction, and distance of the one other transports (Crockford: Clm. 3 Lines 4-13 “sensors onboard emergency vehicles providing information regarding the speed, direction, and instantaneous position of the vehicle. This information is relayed and decoded to provide a visual display of the position, direction, and speed of the transmitting vehicle. Graham discloses the emergency vehicle receiving information describing the directional heading of the emergency vehicle from a compass. This information is encoded and transmitted to other emergency vehicles for other vehicles containing a receiver equipped to decode it”; Clm. 8 Lines 1-6 “As shown in FIG. 4, the message 400 has a unique site identification code field 410, emergency status 420, site speed sensor value 430, site direction sensor value 440, site position value 450, and previous transmitted signal amplitude value 460”; i.e. the transport would receive the information from other vehicle then decoded to provide a visual display which notifies its occupants of a speed, direction, and distance of the one other transports)  and notifies the one other transports and its occupants that are in a collision path with the transport (Crockford: Clm. 7 Lines 22-27 “a site 10 contains a transmitter and emits a signal when engaged in operations that necessitates the warning of other sites in the area. Other sites contain a receiver to receive the signal emitted from emergency site 10, and determine the likelihood of collision of the receiving site with emergency site 10”; Clm. 11 Lines 34-40 “A warning zone is defined around the receiving site. If the transmitting site's probable relative path would enter the receiving sites warning zone within a set time, the receiver alert system triggers an alert situation as shown in block 1000. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Jiang with the feature of wherein the transport notifies its occupants of a speed, direction, and distance of the one other transports and notifies the one other transports and its occupants that are in a collision path with the transport disclosed by Crockford. One would be motivated to do so for the benefit of “an emergency vehicle, equipped with an electronic signal transmitter emitting an signal containing a message. Preferably, this signal is an electromagnetic frequency signal, preferably a radio frequency. Another site, such as another vehicle, is equipped with a receiver alert system that warns an operator of the other site when a probability of a dangerous situation, such as a collision, exists” (Crockford: Clm.1 Lines 9-16).

	Regarding claim 3, the combination of Jiang and Crockford teaches the method of claim 1, comprising the transport not continuing maneuvering in response to only one other transport ahead is maneuvering toward one or more of the pre-violation and the violation (Jiang: Para 41 “When analyzing a traffic flow pattern, the system may invoke various safety protocols. One such protocol may include utilizing a threshold for the number of vehicles performing a maneuver. For example, if only a single (or few) vehicles perform a particular maneuver, it may not necessarily be a safe maneuver and may occur based on a particular driver's .

	Regarding claim 4, the combination of Jiang and Crockford teaches the method of claim 1, wherein the continuing maneuvering by the more than one other transports ahead comprises one or more of [[a slowing down of the more than one other transports]], a person directing traffic flow, [[and one or more traffic signs authorizing a violation]] (Jiang: Para 41 “the system may also rely on additional observations such as a traffic officer directing traffic, or specialized barriers that may have been erected in response to the obstruction”).

	As per claim 8, it recites a transport having limitations similar to those of claim 1 and therefore is rejected on the same basis. Jiang further teaches a processor (Jiang: Para 51 “system 1500 includes processor 1501, memory 1503, and devices 1505-1508 via a bus or an interconnect 1510. Processor 1501 may represent a single processor or multiple processors with a single processor core or multiple processor cores included therein. Processor 1501 may represent one or more general-purpose processors such as a microprocessor, a central processing unit (CPU), or the like.; and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to (Jiang: Para 39 “some or all of modules (or systems) shown in FIG. 3 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device, loaded into memory, and executed by one or more processors”) perform the functions.  

claim 10, it recites a transport having limitations similar to those of claim 3 and therefore is rejected on the same basis.

	As per claim 11, it recites a transport having limitations similar to those of claim 4 and therefore is rejected on the same basis.

	As per claim 15, it recites non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Jiang further teaches a non-transitory computer readable medium comprising instructions(Jiang: Para 57 ‘’Storage device 1508 may include computer-accessible storage medium 1509 (also known as a machine-readable storage medium or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., component, module, unit, and/or logic 1528) embodying any one or more of the methodologies or functions described herein.”), that when read by a processor, cause the processor to perform (Jiang: Para 39 “some or all of modules (or systems) shown in FIG. 3 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device, loaded into memory, and executed by one or more processors”) perform the functions.  

	As per claim 17, it recites a transport having limitations similar to those of claim 3 and therefore is rejected on the same basis.

	As per claim 18, it recites a transport having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PG Pub US20180349713A1) in view of Crockford (US6630892B1) further in view of Ayesh (US PG Pub US20200062237A1).

In regards to claim 2, the combination of Jiang and Crockford teaches method of claim 1,
Yet the combination of Jiang and Crockford do not teach the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication.
However, in the same field of endeavor, Ayesh teaches the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication (Ayesh: Para 42 “The operations of process 200 may be further applied to emergencies which may include various situations. For instance, the emergency situation may include emergency vehicles are nearby by detecting flash light and/or siren using the exterior camera 184 and/or microphone by way of the BSM 180. The computing platform may further detect the emergency vehicle using the beacon 188. For instance, the computing platform 104 may detect flash light from an emergency behind or near the vehicle 102, indicating the vehicle 102 should stop or yield”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and Crockford with the feature of the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication disclosed by Ayesh. One 

As per claim 9, it recites a transport having limitations similar to those of claim 2 and therefore is rejected on the same basis.

In regards to claim 16, the combination of Jiang and Crockford teaches The non-transitory computer readable medium of claim 15, one of the transport not continuing maneuvering in response to … only one other transport ahead is maneuvering toward one or more of the pre-violation and the violation (Jiang: Para 41 “When analyzing a traffic flow pattern, the system may invoke various safety protocols. One such protocol may include utilizing a threshold for the number of vehicles performing a maneuver. For example, if only a single (or few) vehicles perform a particular maneuver, it may not necessarily be a safe maneuver and may occur based on a particular driver's unsafe decision or violation. Moreover, the system may also rely on additional observations such as a traffic officer directing traffic, or specialized barriers that may have been erected in response to the obstruction”; i.e. rely on additional observations encompasses not continuing maneuvering)..
Yet the combination of Jiang and Crockford do not teach the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication.
However, in the same field of endeavor, Ayesh teaches the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication (Ayesh: Para 42 “The operations of process emergency vehicles are nearby by detecting flash light and/or siren using the exterior camera 184 and/or microphone by way of the BSM 180. The computing platform may further detect the emergency vehicle using the beacon 188. For instance, the computing platform 104 may detect flash light from an emergency behind or near the vehicle 102, indicating the vehicle 102 should stop or yield”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and Crockford with the feature of the transport not continuing maneuvering in response to one of the more than one other transports is an emergency vehicle providing an emergency response indication disclosed by Ayesh. One would be motivated to do so for the benefit of “improve the user's chance to safely maneuver the vehicle” (Ayesh: Para 40).

Claim 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PG Pub US20180349713A1) in view of Crockford (US6630892B1) further in view of Mori (US PG Pub US20070293996A1).

In regards to claim 5, the combination of Jiang and Crockford teaches wherein the detecting comprises the more than one other transports one or more are proceeding in a same direction as the violation (Jiang: Para 30 “the system may determine whether one or more vehicles are at a standstill, or whether other vehicles are performing atypical driving maneuvers such as crossing over a median line”; Para 40 “FIG. 4 is a diagram illustrating an example of analyzing a traffic flow pattern according to one embodiment of the disclosure. As shown in 
Yet the combination of Jiang and Crockford do not teach oncoming traffic is stopped.
However, in the same field of endeavor, Mori teaches oncoming traffic is stopped (Mori: Fig. 7D; Para 147 “Once the block position 61B is created, thereafter transmission of the travel permission command for traveling in the section including the block position 61B, from the communication device 42 of the monitor station 40 to each of the unmanned vehicles traveling the opposite lane 52 is stopped (step 301)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and Crockford with the feature of oncoming traffic is stopped by Mori. One would be motivated to do so for the benefit of “conveyance efficiency and work efficiency can be improved while securely ensuring the safety” (Mori: Para 187).

As per claim 12, it recites a transport having limitations similar to those of claim 5 and therefore is rejected on the same basis.

As per claim 18, it recites non-transitory computer readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.



Claim 6-7, 13-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PG Pub US20180349713A1) in view of Crockford (US6630892B1) further in view of Wang (US PG Pub US20180299283A1).

In regards to claim 6, the combination of Jiang and Crockford teaches method of claim 1,
Yet the combination of Jiang and Crockford do not teach receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead; and in response to the transport receives one or more of a notification and a camera image, maneuvering the transport.
	However, in the same field of endeavor, Wang teaches receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead (Wang: Fig. 3; Para 14 “The system also includes a vehicle data server 150 configured to send and receive route information between vehicles 102, event responders 126, mobile devices, and other entities. The vehicle data server 150 may receive, send, and aggregate vehicle routes affected by the event. The vehicle data server 150 may perform recognition of raw gesture data to determine route changes desired by the event responder 126. The body position sensor 124, vehicle 102 of the responder 126, or vehicles 102 near the event may be configured to determine the gesture or transmit gesture data to the server 150”; i.e. route information and gesture data encompasses notification and a camera image); and 
in response to the receiving: maneuvering the transport (Wang: Para 25 “The vehicles 102 may communicate the proposed vehicle routes 142 and 144 to the server 150. The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144,  If the vehicles 102 are autonomous, the vehicles 102 may be automatically directed to follow the updated route 144. The proposed vehicle routes 144 may include turns, U-turns, or other directional changes.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and Crockford with the feature of receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead; and in response to the transport receives one or more of a notification and a camera image, maneuvering the transport disclosed by Wang. One would be motivated to do so for the benefit of “updating the detour instructions to alter the travel path based on the proposed vehicle routes such that autonomous vehicles operate to follow the altered travel path.” (Wang: Para 4).

In regards to claim 7, the combination of Jiang and Crockford teaches method of claim 1,
Yet the combination of Jiang and Crockford do not teach receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead; in response to the receiving: determining the notification or camera image indicates a traffic accident and detouring the transport away from the pre-violation and the violation.
	However, in the same field of endeavor, Wang teaches receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead ahead (Wang: Para 14 “The system also includes a vehicle data server 150 configured to send and receive route information between vehicles 102, event responders 126, mobile devices, and other entities. The vehicle data server 150 may receive, send, and aggregate vehicle routes affected by the event. The vehicle data server 150 may perform recognition of raw gesture data to determine route changes desired by the event responder 126. The body position sensor 124, vehicle 102 of the responder 126, or vehicles 102 near the event may be configured to determine the gesture or transmit gesture data to the server 150”; i.e. route information and gesture data encompasses notification and a camera image); and 
	in response to the receiving: 
		determining the notification or camera image indicates a traffic accident(Wang: Para 24 “Referring to FIG. 3, multiple travel paths 140, 142, 144 are shown for vehicles 102. The responder vehicle 104 is stopped along the vehicle 102 travel path 140 due to an event 146. The server 150 or vehicles 102 may be notified of the event 146 by the responder 126, the responder vehicle 104, or another means.”); and 
		detouring the transport away from the pre-violation and the violation (Wang: Para 24 “The event responder 126 directs the oncoming vehicles 102 to follow detour 142, which includes a travel path that avoids the location of the event. The detour 142 may be sent to the server 150 and disseminated to vehicles 102 in the vicinity of the event or affected by the event to ensure the detour 142 is followed. For autonomous vehicles, the server 150 may direct the autonomous vehicles to follow the detour 142, which is determined based on the event received by the server 150. The server 150 may also take into consideration gesture information sent to the server 150”).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Jiang with the feature of receiving one or more of a notification 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Jiang and Crockford with the feature of receiving one or more of a notification and a camera image from one or more of the more than one other transports ahead; in response to the receiving: determining the notification or camera image indicates a traffic accident and detouring the transport away from the pre-violation and the violation disclosed by Wang. One would be motivated to do so for the benefit of “updating the detour instructions to alter the travel path based on the proposed vehicle routes such that autonomous vehicles operate to follow the altered travel path.” (Wang: Para 4).

As per claim 13, it recites a transport having limitations similar to those of claim 6 and therefore is rejected on the same basis.

As per claim 14, it recites a transport having limitations similar to those of claim 7 and therefore is rejected on the same basis.

As per claim 19, it recites non-transitory computer readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.

claim 20, it recites non-transitory computer readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668